10F-3 Report CGCM Core Fixed Income Investments 9/1/2013 through 2/28/2014 Issuer Name Sub-Adviser Trade Date Selling Dealer Offering Size Total Amt. Allocated Purchase Price Verizon Communications Inc. 92343VBR4 Western Asset Management Co. 9/11/2013 JP Morgan Securities Inc Verizon Communications Inc. 92343VBQ6 Western Asset Management Co. 9/11/2013 JP Morgan Securities Inc Verizon Communications Inc. 92343VBS2 Western Asset Management Co. 9/11/2013 JP Morgan Securities Inc Activision Blizzard, Inc. 00507VAC3 Western Asset Management Co. 9/12/2013 JP Morgan Securities Inc Tenet Healthcare Corporation 87243QAA4 Western Asset Management Co. 9/13/2013 B of A/Merrill Lynch Hilton Worldwide Finance Western Asset Management Co. 9/20/2013 B of A/Merrill Lynch THE REPUBLIC OF TURKEY Western Asset Management Co. 1/22/2014 HSBC Securities (USA) Inc ARC Properties Operating Partnership, L.P./Clark Acquisition, LLC TCW/Metropolitan West Asset Management LLC 2/4/2014 Barclays Capital Inc
